DETAILED ACTION

Status of the Claims
The following is a Notice of Allowance in response to the remarks and amendments filed 11 April 2022.
Claims 1, 4, and 19 have been amended.
Claims 2, 5, 9-10, and 20 have been previously cancelled.
Claims 1, 3, 4, 6-8, 11-19, 21-26 are pending and allowable as set forth below.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 April 2022 has been entered.

Examiner’s Note
The status of claim 4 is “Previously Presented” however claim 4 has been amended.  The Examiner has considered this amendment and the claims are allowable.  Despite the incorrect claim status, the amendment is to be entered.  
 

Reasons for Allowance
Currently claims 1, 3, 4, 6-8, 11-19, 21-26 are in condition for allowance. The following is an Examiner’s statement of reasons for allowance: 
In light of Applicants’ amendments, remarks and the newly revised patent subject matter eligibility guidance, the claims are eligible.  The claims as a whole integrate the recited abstract idea into a practical application (Prong 2).  Specifically, the additional elements recite a specific manner of how to match students with appropriate funding (scholarship matching/routing), including the use of matrices and the creation of enhanced data packets for condensing vast amounts of data, which provides a specific improvement over prior systems, resulting in an improved scholarship routing process. Thus, the claim is eligible because it is not directed to the recited judicial exception.
The closest prior art of record is noted in the previous rejection(s).  Upon a non-patent literature search, the Examiner was unable to find any other non-patent literature which would teach, suggest, or otherwise render obvious, even in combination with the previously cited references, the instant claim limitations.  
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the claims are patent eligible, the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629